Citation Nr: 0209059	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  96-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a psychiatric disorder, including major depression, 
dysthymia, and a psychotic-depressive reaction, for the 
period prior to March 6, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
a psychiatric disorder, including major depression, 
dysthymia, and a psychotic-depressive reaction, for the 
period on and after March 6, 1998.

[The claim of entitlement to service connection for a 
neurological disorder, also on appeal, will be addressed in a 
separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied entitlement to an 
evaluation in excess of 30 percent for the veteran's service-
connected psychiatric disorder.  

In an August 2000 rating action, the RO increased the 
veteran's disability evaluation to 50 percent, effective from 
March 6, 1998.  As the veteran's current claim was received 
by the RO in March 1996, both the prior 30 percent evaluation 
and the current 50 percent evaluation remain at issue 
presently.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's appeal also includes the issue of entitlement 
to service connection for a neurological disorder.  However, 
the Board has preliminarily determined that further 
development is required in conjunction with this claim, and 
this development will be undertaken by the Board in 
accordance with the newly enacted provisions of 38 C.F.R. 
§ 19.9.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  This 
issue will be addressed by the Board in a separate and 
forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Prior to January 3, 1997, the veteran's service-connected 
psychiatric disorder was productive of symptomatology that 
was no more than definite in degree, with no evidence of such 
symptoms as a flattened affect and weekly panic attacks.

3.  For the entire period beginning on January 3, 1997, the 
veteran's service-connected psychiatric disorder has been 
shown to be productive of considerable occupational 
impairment, with complaints of reported hypervigilance, an 
increased startle response, and social isolation; however, 
the veteran has been consistently employed during this 
period, and the evidence does not confirm such symptoms as 
suicidal ideation, spatial disorientation, or near-continuous 
panic or depression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a psychiatric disorder, including major 
depression, dysthymia, and a psychotic-depressive reaction, 
for the period prior to January 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2001); 38 C.F.R. § 4.132, Diagnostic Codes 9207, 9405 
(1996); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to a 50 percent evaluation 
for a psychiatric disorder, including major depression, 
dysthymia, and a psychotic-depressive reaction, for the 
period from January 3, 1997 to March 5, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2001); 38 C.F.R. § 4.132, Diagnostic Codes 9207, 9405 
(1996); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for entitlement to an evaluation in excess 
of 50 percent for a psychiatric disorder, including major 
depression, dysthymia, and a psychotic-depressive reaction, 
for the period beginning on March 6, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2001); 38 C.F.R. § 4.132, Diagnostic Codes 9207, 9405 
(1996); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the nature and extent of his service-
connected psychiatric disorder.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims and which portion of that evidence (if any) was to be 
provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, the RO, in a June 1974 rating decision, granted 
service connection for a psychotic depressive reaction in 
light of evidence showing that the veteran suffered a 
"psychotic break" during service.  A 50 percent evaluation 
was assigned, effective from June 1974.  In an August 1976 
rating decision, the RO reduced this evaluation to 30 
percent, effective from December 1976, in light of a July 
1976 psychiatric examination that had shown improvement.  The 
30 percent evaluation remained in effect at the time that the 
veteran's current claim was received in April 1996.  

During his May 1996 VA examination, the veteran indicated 
that he was currently working in building and grounds 
maintenance and that this occupation was "going fine" 
despite concerns about a building takeover.  Specific 
psychiatric complaints included sleeping problems and mood 
changes, but the veteran denied suicidal ideation, psychotic 
symptoms, and feelings of hopelessness.  Upon examination, 
the veteran was well-groomed and cooperative, with no 
evidence of psychomotor retardation or problems with eye 
contact.  His affect was broad and engaging, and his speech 
was normal in rate and volume.  No cognitive defects were 
indicated.  The examiner opined that the veteran did not have 
current psychotic symptoms or affective disturbances, either 
subjectively or objectively.  A Global Assessment of 
Functioning (GAF) score of 70 was assigned.  

The veteran was seen at a VA facility with complaints of 
stress related to work and family problems in June and July 
of 1996, but no symptoms beyond those shown during the May 
1996 VA examination were indicated.  

During a January 3, 1997 VA psychiatric evaluation, the 
veteran complained of nightmares once or twice a month, 
hypervigilance, an increased startle response, increased 
irritability, decreased concentration, and difficulty with 
work and social relationships.  Recent suicidal ideation was 
indicated.  Upon examination, the veteran had an anxious mood 
and affect and was described as being somewhat intrusive in 
manner.  Speech was moderately pressured, and thought 
processes were circumstantial.  Thought content was centered 
on physical concerns and "injustices done him by the Federal 
government."  The veteran denied suicidal, homicidal, and 
psychotic ideation.  Although he was alert and oriented, 
concentration, attention, insight, and judgment were 
moderately impaired.  The examiner described the veteran's 
level of psychosocial functioning as "fair."  

The veteran underwent a second VA psychiatric examination on 
March 6, 1998, during which he reported that he was currently 
working as a building maintenance engineer.  Upon 
examination, the veteran's motor behavior was unremarkable, 
but his speech was "somewhat over-productive."  Also, his 
thought processes were slightly tangential.  There was some 
blunting of his mood.  The veteran stated that he had not 
been having suicidal thoughts at the present time but had 
experienced such thoughts seven to eight months ago.  The 
examiner indicated that it was probable that the veteran had 
consistent low-level depression with increased periods of 
major depressive episodes characterized by feelings of 
worthlessness, initial insomnia, an inability to concentrate, 
anhedonia, and difficulties making decisions.  The Axis I 
diagnoses included dysthymia and mild major depressive 
disorder, and a GAF score of 56-60 was assigned.  

A further VA psychiatric examination was conducted in 
November 2000.  During this examination, the veteran stated 
that he "may have on occasion heard voices that were not 
real" and described suspiciousness and "paranoid" 
thinking.  The veteran also noted periods of rapid thinking 
and "thoughts racing."  Additionally, the veteran 
complained of fatigue and sleeplessness, but he denied 
suicidal thoughts or attempts.  Current employment in 
building and machinery maintenance was reported.  Upon 
examination, there were no abnormalities in terms of speech, 
behavior, or mannerisms.  There was a suggestion of mild 
circumstantial thinking.  While the veteran denied obsessive 
thoughts or overt paranoid delusions, he described some 
current suspiciousness.  His mood was somewhat blunted, and 
he appeared to be somewhat depressed.  Cognitive functioning, 
orientation, and judgment appeared to be intact.  The Axis I 
diagnosis was moderate and chronic schizoaffective 
schizophrenia.  A GAF score of 51 was assigned, encompassing 
moderate symptoms including an episodic depressed mood with 
suicidal ideation, suspiciousness, occupational instability, 
and limited friends.  The examiner noted that the veteran did 
not have a history of a full-blown manic episode and that his 
history of apparent hypomania was vague.

VA treatment records dated from November 2001 to February 
2002 indicate that the veteran was seen for complaints of 
continued depression and sleep loss.  A November 2001 record 
contains a GAF score of 65, while a January 2002 record 
includes a GAF score of 60.  

During his June 2002 VA Travel Board hearing, the veteran 
stated that he was still employed and working during the 
"graveyard" shift.  He reported current psychiatric 
symptoms including sleep problems, anger, and loss of energy.

As the veteran's initial claim for an increase in his 
disability evaluation was filed in April 1996, the Board 
notes that the criteria for evaluating mental disorders has 
been substantially revised during the appellate period.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The RO has evaluated the veteran's service-connected 
psychiatric disorder under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Codes 9207 and 9405 (1996) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2001).  

Under the old criteria of Diagnostic Code 9207, a 30 percent 
evaluation was warranted for definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was in 
order in cases of considerable impairment of social and 
industrial adaptability.  In cases of severe impairment of 
social and industrial adaptability, a 70 percent evaluation 
was appropriate.

Under the old criteria of Diagnostic Code 9405, a 30 percent 
evaluation was warranted in cases of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation contemplated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
with reduction in reliability, flexibility, and efficiency 
levels resulting in considerable industrial impairment.  A 70 
percent evaluation was in order in cases where the ability to 
establish and maintain effective or favorable relationships 
is severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

Under the current criteria of Diagnostic Code 9434, a major 
depressive disorder
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  A 50 percent disability evaluation 
encompasses occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted in cases of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

In this case, the Board has first considered the evidence 
dated prior to the veteran's January 3, 1997 VA psychiatric 
evaluation.  During his May 1996 VA examination, the veteran 
reported symptoms including sleeping problems and mood 
changes but denied suicidal ideation, psychotic symptoms, and 
feelings of hopelessness.  These symptoms, combined with the 
assigned GAF score of 70, suggest that the veteran's degree 
of psychiatric impairment at that time was relatively low and 
certainly no more than "definite" in degree.  Moreover, the 
symptoms listed in the criteria of the revised version of 
Diagnostic Code 9434, such as a flattened affect and weekly 
panic attacks, simply were not shown on this examination.  As 
such, this evidence provides no basis for an evaluation in 
excess of 30 percent prior to January 3, 1997.

However, the report of the veteran's January 3, 1997 
psychiatric evaluation indicates a significant worsening in 
symptomatology.  During this evaluation, the veteran reported 
hypervigilance, an increased startle response, and social 
isolation.  Moreover, the examiner described the veteran's 
level of psychosocial functioning as only "fair," and the 
Board finds that this description suggests that the degree of 
occupational impairment is more properly described as 
"considerable" rather than as "definite" in degree.  As 
such, there is a basis for a 50 percent evaluation under the 
old criteria of Diagnostic Codes 9207 and 9405 for the entire 
period beginning on January 3, 1997.  To that extent, the 
appeal is granted.

The final question for the Board is whether there is any 
evidence dated on or after January 3, 1997 that supports an 
evaluation in excess of 50 percent.  During this period, the 
veteran's assigned GAF scores have ranged from 51 to 65, 
suggesting, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), symptoms that are no more than 
moderate in degree.  While the veteran has discussed a past 
history of suicidal ideation, he has denied present suicidal 
ideation at all of his examinations (although he made 
contradictory statements during his January 1997 psychiatric 
evaluation).  The remaining symptoms listed in the revised 
criteria for a 70 percent evaluation under Diagnostic Code 
9434, such as spatial disorientation and near-continuous 
panic or depression, have not been exhibited during the 
appellate period.  Finally, the fact that the veteran has 
apparently remained gainfully employed during the pendency of 
this appeal, without documentary evidence of significant 
interference due to his service-connected psychiatric 
disability, reflects that this disability has not produced 
"severe" occupational impairment, as contemplated by the 
old criteria of Diagnostic Codes 9207 and 9405.  As such, 
then, the criteria for an evaluation in excess of 50 percent 
for the veteran's psychiatric disorder have not been met for 
the period beginning on January 3, 1997.

Overall, the evidence supports a 30 percent evaluation for 
the veteran's service-connected psychiatric disorder for the 
period prior to January 3, 1997 and a 50 percent evaluation 
beginning on that date.  To the extent that the effective 
date of the 50 percent evaluation has been changed from March 
6, 1998 to January 3, 1997, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected psychiatric disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 30 percent for a 
psychiatric disorder, including major depression, dysthymia, 
and a psychotic-depressive reaction, for the period prior to 
January 3, 1997 is denied.

Entitlement to a 50 percent evaluation for a psychiatric 
disorder, including major depression, dysthymia, and a 
psychotic-depressive reaction, for the period from January 3, 
1997 to March 5, 1998 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for a 
psychiatric disorder, including major depression, dysthymia, 
and a psychotic-depressive reaction, for the period on and 
after March 6, 1998 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

